            Case 2:18-cv-01460-RSM Document 67 Filed 10/03/18 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                    Northern District of Illinois
                                    219 South Dearborn Street
                                      Chicago, Illinois 60604

Thomas G. Bruton                                                                  312-435-5670
Clerk



Date: 10/3/18

United States District Court
Western District of Washington

Re: The Comphy Co. v. Amazon.com, Inc.

USDC Case Number: 18cv4584


Dear Clerk:

Pursuant to the order entered by Honorable Matthew F. Kennelly, on 9/20/2018, the above
record was

                  x    electronically transmitted to Western District of Washington

                       paper documents were sent via certified mail to


Please acknowledge receipt of any paper documents on the enclosed copy of this letter.


                                                      Sincerely,
                                                      Thomas G. Bruton, Clerk

                                                      By:     /s/ Gregory Young
                                                              Deputy Clerk


New Case No. ____________________________                    Date _____________________


cc:       Non-ECF Attorneys and Pro se Parties




Rev. 09/23/2016
Case 2:18-cv-01460-RSM Document 67 Filed 10/03/18 Page 2 of 2
